McBride, J.,

delivered the opinion of the Court.

This case was submitted to the court sitting as a jury, partly on facts-agreed, and partly on oral evidence, wben the Judge found a verdict for the defendant, to which finding and judgment thereon the- plaintiff excepted and sued out a writ of error.
Although several questions of law might readily arise on the facts and' evidence in the cause, yet the Court was not called upon to decide any, and we cannot learn from the record the grounds upon which the case was decided. How- is this Court, then, to review the decision of the-Court of Common Pleas? Which of the various points of law properly belonging to the case, is this Court to affirm or reverse the judgment upon? We cannot tell. It is the duty of the party complaining of a judgment of the'court below, so to prepare his case in that court as to be enabled, when the record comes into this Court, to shew conclusively and at once wherein there was error.
This case falls within the doctrine laid down in 8 Mo. R., 701, 709; 9 Mo. R., 48, 49, 291, 355, 397.
The judgment of the Court of Common Pleas is- therefore affirmed..
Scott, J.
In- my opinion, the evidence in this case does not show that the constable was guilty of a false return. I am therefore in favor of affirming, the judgment.